                                                                                                                    •p~-,~------~-··~)·-·--·-1
              Case
AO 106 (Rev. 04/10)   2:19-mj-09187-RBM
                    Application for a Search Warrant     Document 1 Filed 04/16/19 PageID.1 Page 1 of 11

                                     UNITED STATES DISTRICT Cou T
                                                                                                                                             I
                                                                                                                    APR 1 6 2013
                                                                     for the
                                                         Southern District of California

             In the Matter of the Search of                             )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                               Case No.
                                                                        )
      (1) NAOMI Cellular Phone, Model Mini, IMEI:                       )
                 359345085408702                                        )
                                                                        )
                                                                                                   19MJ9187
                                           APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A-1 (incorporated herein)
located in the            Southern
                   ~------~
                                                  District of   -----------~
                                                                            California           , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B-1 (incorporated herein)


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                 ~evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                      Offense Description
        21 U.S.C. Secs. 952, 960, and              Importation of Methamphetamine; Conspiracy to Import Methamphetamine;
        963; 21 U.S.C. Sec. 843(b); 18             Unlawful Use of a Communication Facility; Aiding and Abetting
        U.S.C. Sec. 2
          The application is based on these facts:
        See attached Affidavit (incorporated herein)

          i'lf Continued on the attached sheet.
          O Delayed notice of        days (give exact ending date if more than 30 days: _ _ _ _ _ )is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                            atAa:ku~            Applicant's signature

                                                                                         Matthew Ladisa, HSI Special Agent
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:


City and state: El Centro, California                                        Hon. Ruth Bermudez Montenegro, U.S. Magistrate Judge
                                                                                                Printed name and title
      Case 2:19-mj-09187-RBM Document 1 Filed 04/16/19 PageID.2 Page 2 of 11




 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10   IN THE MATTER OF THE SEARCH OF                 AFFIDAVIT OF SPECIAL AGENT
                                                    MATTHEW LADISA IN SUPPORT
11      (1) One NAOMI Cellular Tele_phone,          OF A SEARCH WARRANT
            Model Mini, IMEi: 359345085408702;
12          and
13      (2) One LO Smart Watch, Model SI,
            BTIMEl: 358358103661123.
14
15
16        I, Special Agent Matthew Ladisa, having been duly sworn, declare and state as
17 follows:
18                                             I.
19                                    INTRODUCTION
20        1.    I make this affidavit in support of an application for a warrant to search the
21 following electronic devices:
22                    NAOMI Cellular Phone,
                      Model Mini
23                    IMEI:359345085408702
                      (Target Phone); and
24
                      LQ Smart Watch,
25                    Model Sl
                      BTIMEI: 358358103661123
26                    (Target  Watch) (collectively, the Target Devices)

27   and seize evidence of crimes, specifically violations of Title 21, United States Code,
28 Sections 952, 960, and 963, Unlawful Importation of a Controlled Substance (and
        Case 2:19-mj-09187-RBM Document 1 Filed 04/16/19 PageID.3 Page 3 of 11



 1 Conspiracy to do the same); Title 18, United States Code, Section 2, Aiding and Abetting
 2 the Unlawful Importation of a Controlled Substance; and Title 21, United States Code,
 3 Section 843(b ), Unlawful Use of a Communication Facility (the Target Offenses).
 4         2.    The Target Devices were seized from Defendant Jose Barraza (Defendant)
 5 at the time of his arrest for Importation of Methamphetamine on February 19, 2019, at the
 6 Andrade Port of Entry. The Target Phone was found in Defendant's right pants pocket,
 7 and Defendant was wearing the Target Watch at the time of his arrest. The Target Devices
 8 are currently stored in the Seized Property Vault located at 2051 N. Waterman Avenue in
 9 El Centro, California.
10         3.    The search of the Target Devices supports an investigation and prosecution
11 of Defendant for the Target Offenses. Based on the information below, there is probable
12 cause to believe that a search of the Target Devices, as described in Attachments A-1 and
13 A-2 will produce evidence of the Target Offenses, as described in Attachments B-1 and B-
14 2.
15         4.    The following is based upon my experience and training, investigation, and
16 consultation with other law enforcement agents and officers experienced in narcotics
17 violations, including the Target Offenses. The evidence and information contained herein
18 was developed from interviews and my review of documents and evidence related to this
19 case. Because I make this affidavit for the limited purpose of obtaining a search   warrant

20 for the Target Devices, it does not contain all of the information known by me or other
21 federal agents regarding this investigation, but only sets forth those facts believed to be
22 necessary to establish probable cause. Dates and times are approximate, and refer to Pacific
23 Standard Time (PST) unless otherwise specified.
24                                              II
25                      AFFIANT'S EXPERIENCE AND TRAINING
26         5.    I have been employed as a Special Agent with HSI since June of 2016. I am
27 currently assigned to the ICE/HSI Office of the Assistant Special Agent in Charge, in El
28 Centro, California. I am a graduate of the Federal Law Enforcement Training Center in
                                                 2
       Case 2:19-mj-09187-RBM Document 1 Filed 04/16/19 PageID.4 Page 4 of 11



 1 Glynco, Georgia. During the training, I learned how controlled substances are
 2 manufactured, consumed, packaged, marketed, and distributed. I have interviewed and
 3 operated informants, arrested and interviewed subjects, conducted physical surveillance,
 4 and utilized electronic and video surveillance. I have also worked with and consulted
 5 numerous agents and law enforcement officers who have investigated drug trafficking.
 6 During my experience in law enforcement, I have had training in narcotics investigations.
 7 I have participated in numerous debriefings of informants who had personal knowledge
 8 regarding narcotics trafficking. Additionally, I have had training in many aspects of drug
 9 investigations including undercover operations, conducting surveillance, and arrests.
10           6.   I am a federal law enforcement officer within the meaning of Rule 4l(a)(2)(C)
11 of the Federal Rules of Criminal Procedure. I am authorized under Rule 4l(a) to make
12 applications for search and seizure warrants. I am authorized to investigate violations of
13 laws of the United States and to execute warrants issued under the authority of the United
14 States.
15           7.   I am familiar with narcotics traffickers' methods of operation including the
16 distribution, storage, and transportation of narcotics and the collection of money proceeds
17 of narcotics trafficking and methods of money laundering used to conceal the nature of the
18 proceeds.      I have had training in investigations regarding the unlawful importation,
19 possession, and distribution of controlled substances, as well as conspiracies associated
20 with criminal narcotics, in violation of Title 21, United States Code, Sections 952, 960 and
21 963.
22         8.     Through the course of my training, investigations, and conversations with
23 other law enforcement personnel, I have learned that it is a common practice for narcotics
24 smugglers to work in concert with other individuals and to do so by utilizing cellular
25 telephones, smart watches, pagers, and portable radios to maintain communications with
26 co-conspirators in order to further their criminal activities. Conspiracies involved in the
27 smuggling and trafficking of narcotics generate many types of evidence including, but not
28 limited to, cellular phone-related evidence such as voice-mail messages referring to the
                                                 3
      Case 2:19-mj-09187-RBM Document 1 Filed 04/16/19 PageID.5 Page 5 of 11



 1 arrangements of travel and payment, names, photographs, text messaging, and phone
 2 numbers of co-conspirators. Typically, load drivers smuggling narcotics across the border
 3 from Mexico into the United States are in telephonic contact with co-conspirators
 4 immediately prior to and following the crossing of the load vehicle, at which time they
 5 receive instructions on where and when to deliver the controlled substances.
 6         9.     Based upon my training and experience as a Special Agent, and consultations
 7 with law enforcement officers experienced in narcotics trafficking investigations, and all
 8 the facts and opinions set forth in this affidavit, I submit the following:
 9                a.    Drug traffickers will use cellular/mobile telephones and/or smart watches
10 because they are mobile and they have instant access to telephone calls, text, web, and voice
11 messages.
12                b.    Drug traffickers will use cellular/mobile telephones and/or smart watches
13 because they are able to actively monitor the progress of their illegal cargo while the
14 conveyance is in transit.
15                c.    Drug traffickers and their accomplices will use cellular/mobile
16 telephones and/or smart watches because they can easily arrange and/or determine what time
17 their illegal cargo will arrive at predetermined locations.
18                d.    Drug traffickers will use cellular/mobile telephones and/or smart watches
19 to direct drivers to synchronize an exact drop off and/or pick up time of their illegal cargo.
20                e.    Drug traffickers will use cellular/mobile telephones and/or smart watches
21 to notify or warn their accomplices of law enforcement activity to include the presence and
22 posture of marked and unmarked units, as well as the operational status of checkpoints and
23 border crossings.
24                f.    Drug traffickers and their co-conspirators often use cellular/mobile
25 telephones and/or smart watches to communicate with load drivers who transport their
26 narcotics and/or drug proceeds.
27                g.    The use of cellular telephones and other mobile communication devices
28 (e.g., smart watches) by conspirators or drug traffickers tends to generate evidence that is
                                                   4
      Case 2:19-mj-09187-RBM Document 1 Filed 04/16/19 PageID.6 Page 6 of 11



 1 stored on the device, including, but not limited to emails, text messages, photographs, audio
 2 files, videos, call logs, address book entries, IP addresses, social network data, and location
 3 data.
 4         10.   Subscriber Identity Module (SIM) Cards, also known as subscriber identity
 5 modules, are smart cards that store data for cellular telephone subscribers. Such data
 6 includes user identity, location and phone number, network authorization data, personal
 7 security keys, contact lists and stored text messages. Much of the evidence generated by a
 8 smuggler's use of a cellular telephone and/or smart watch would likely be stored on any
 9 SIM Card that has been utilized in connection with that device.
10         11.   Based upon my training and experience as a Special Agent, and consultations
11 with law enforcement officers experienced in narcotics trafficking investigations, and all
12 the facts and opinions set forth in this affidavit, I have learned that cellular/mobile
13 telephones and/or smart watches can and often do contain electronic records, phone logs
14 and contacts, voice and text communications, and data such as emails, text messages, chats
15 and chat logs from various third-party applications, photographs, audio files, videos, and
16 location data. This information can be stored within disks, memory cards, deleted data,
17 remnant data, slack space, and temporary or permanent files contained on or in the
18 cellular/mobile telephone. Specifically, based upon my training, education, and
19 experience investigating these conspiracies, I have learned that searches of cellular/mobile
20 telephones and/or other mobile communication devices yields evidence:
21               a.     tending to indicate efforts to import methamphetamine, or other
22 federally controlled substances from Mexico into the United States;
23               b.     tending to identify accounts, facilities, storage devices, and/or
24 services-such as email addresses, IP addresses, and phone numbers-used to facilitate
25 the importation of methamphetamine, or other federally controlled substances from
26 Mexico into the United States;
27
28
                                                  5
      Case 2:19-mj-09187-RBM Document 1 Filed 04/16/19 PageID.7 Page 7 of 11



 1               c.     tending to identify co-conspirators, criminal associates, or others
 2 involved in the importation of methamphetamine, or other federally controlled substances
 3 from Mexico into the United States;
 4               d.     tending to identify travel to or presence at locations involved in the
 5 importation of methamphetamine, or other federally controlled substances from Mexico
 6 into the United States;
 7               e.     tending to identify the user of, or persons with control over or access
 8 to, the Target Devices; and/or
 9               f.     tending to place in context, identify the creator or recipient of, or
10 establish the time of creation or receipt of communications, records, or data involved in the
11 activities described above.
12                                                III
13                           STATEMENT OF PROBABLE CAUSE
14 A.     DEFENDANTS' ARREST
15         12.   On February 19, 2019, at approximately 6:55 a.m., Defendant Jose Barraza
16 applied for entry to the United States via a vehicle lane at the Andrade Port of Entry in
17 Andrade, California. At the time, Defendant was driving a green Chevrolet Silverado
18 bearing California license plate S803615.
19         13.   Customs and Border Protection Officer (CBPO) Mata was conducting
20 primary inspections during this time. Defendant presented CBPO Mata with an Idaho
21 driver's license and said he had nothing to declare he was bringing into the United States.
22 Defendant then added that the truck he was driving was a loaner and had had been in the
23 area for about three months. CBPO Mata asked Defendant what time he had to be at work
24 and Defendant said he needed to be at work at 8:00 a.m. and that the people at the port of
25 entry were making him late. During this inspection, CBPO Mata inspected the outside of
26 the vehicle and tapped the spare tire underneath the vehicle. The spare tire sounded "hard"
27 when it was tapped. As a result, CBPO Mata referred Defendant to an area for secondary
28 inspection.
                                                 6
      Case 2:19-mj-09187-RBM Document 1 Filed 04/16/19 PageID.8 Page 8 of 11



 1         14.   In the secondary inspection lot, CBPO Terrill and his trained human-narcotics
 2 detection dog ("HNDD") screened the outside of the vehicle. The HNDD alerted to the
 3 spare tire.
 4         15.   In the secondary inspection area, CBPO Lee conducted a physical inspection
 5 of the Chevrolet Silverado and removed 71 packages from the spare tire, and an additional
 6 60 packages from the truck's gas tank. These packages weighed a total of 65.78 kilograms
 7 ( 145 .02 pounds) and the substance inside them tested positive for the properties of
 8 methamphetamine. CBPOs also seized the Target Phone from Defendant's pants pocket
 9 and seized the Target Watch, which he was wearing at the time of his arrest.
10 B.      DEFENDANT'S BORDER CROSSING HISTORY
11         16.   After not crossing the border for approximately 18 months, Defendant began
12 crossing between the United States and Mexico with a high level of frequency on
13 December 17, 2018. In total, he crossed the border approximately 40 times between
14 December 17, 2018 and February 19, 2019.
15         17.   The vast majority of Defendant's crossing during the two month period were
16 via pedestrian lanes. On February 8, 2019, he began crossing the border in the Chevrolet
17 Silverado he was driving on the day of his arrest. He crossed the border in the Silverado
18 on February 8, 9, 10, 13, and 16 before he was arrested in it.
19         18.   Based on my experience investigating narcotics smugglers, Defendant may
20 have used the Target Devices to coordinate with the other parties involved regarding the
21 importation of methamphetamine. I believe that recent calls made and received, telephone
22 numbers, contact names, electronic mail (email) addresses, appointment dates, text
23 messages, email messages, messages and posts from social networking sites, pictures, and
24 other digital information may be stored in the memory of the Target Devices. This data
25 may include information that is relevant to Defendant's narcotics trafficking activities,
26 including identifying other persons involved in their narcotics trafficking activities.
27         19.   Drug trafficking conspiracies require intricate planning and coordination. This
28 often occurs days, weeks, or even months prior to the actual importation of the drugs into
                                                  7
      Case 2:19-mj-09187-RBM Document 1 Filed 04/16/19 PageID.9 Page 9 of 11



 1 the United States. All parties involved communicate with one another in efforts to ensure
 2 success in getting their valuable cargo to its destination within the United States.
 3   c.    THE TARGET DEVICES
 4         20.   I have researched the Target Watch and learned that the particular model of
 5 smartwatch contains both a SIM card and up to a 32 gigabyte memory card. I have also
 6 learned that the particular model may be used to conduct phone calls, take pictures, and
 7 display message notifications. Accordingly, the Target Watch performs many of the same
 8 functions as a cellular telephone.
 9         21.   Further, the Target Phone does not appear to be a "smartphone." This leads
10 me to believe it is not capable of pairing and the Target Watch likely contains calls, text
11 messages, and other information associated with a different phone.
12         22.   Accordingly, I respectfully request permission to search the Target Devices
13   for information beginning on November 19, 2018, up to and including February 19, 2019.
14                                                III
15                                      METHODOLOGY
16         23.   It is not possible to determine, merely by knowing the cellular telephone's
17 make, model and serial number, the nature and types of services to which the device is
18 subscribed and the nature of the data stored on the device. Cellular devices today can be
19 simple cellular telephones and text message devices, can include cameras, can serve as
20 personal digital assistants and have functions such as calendars and full address books and
21 can be mini-computers allowing for electronic mail services, web services and rudimentary
22 word processing. An increasing number of cellular service providers now allow for their
23 subscribers to access their device over the internet and remotely destroy all of the data
24 contained on the device. For that reason, the device may only be powered in a secure
25 environment or, if possible, started in "flight mode," which disables access to the network.
26 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
27 equivalents and store information in volatile memory within the device or in memory cards
28 inserted into the device. Current technology provides some solutions for acquiring some of
                                                  8
     Case 2:19-mj-09187-RBM Document 1 Filed 04/16/19 PageID.10 Page 10 of 11



 1 the data stored in some cellular telephone models using forensic hardware and software.
 2 Even if some of the stored information on the device may be acquired forensically, not all
 3 of the data subject to seizure may be so acquired. For devices that are not subject to forensic
 4 data acquisition or that have potentially relevant data stored that is not subject to such
 5 acquisition, the examiner must inspect the device manually and record the process and the
 6 results using digital photography. This process is time and labor intensive and may take
 7 weeks or longer.
 8         24.   Following the issuance of this warrant, I will collect the Target Devices and
 9 subject it to analysis. All forensic analysis of the data contained within the Target Devices
10 and memory card(s) will employ search protocols directed exclusively to the identification
11 and extraction of data within the scope of this warrant.
12         25.   Based on the foregoing, identifying and extracting data subject to seizure
13 pursuant to this warrant may require a range of data analysis techniques, including manual
14 review, and, consequently, may take weeks or months. The personnel conducting the
15 identification and extraction of data will complete the analysis within ninety (90) days of
16 the date the warrant is signed, absent further application to this court.
17                                                 IV
18                                         CONCLUSION
19         26.   Based on all of the facts and circumstances described above. my training and
20 experience, and consultations with other law enforcement officers, there is probable cause
21 to conclude that Defendant utilized the Target Devices to facilitate the commission of the
22 Target Offenses.
23         27.   Given the radical change in Defendant's border crossing patterns after mid-
24 December 2018, probable cause exists to believe that evidence of the aforementioned
25 offenses exists on the Target Devices for the period of November 19, 2018 to February
26 19, 2019.
27         28.   Because the Target Devices were promptly seized during the investigation of
28 Defendant's drug trafficking activities and has been securely stored, there is probable cause
                                                  9
     Case 2:19-mj-09187-RBM Document 1 Filed 04/16/19 PageID.11 Page 11 of 11



 1 to believe that evidence of illegal activity committed by the Defendants continues to exist
 2 on the Target Devices.
 3        29.    Based upon my experience and training, consultation with other agents in
 4 narcotics investigations, consultation with other sources of information, and the facts set

 5 forth herein, I believe that the items to be seized set forth in Attachments B-1 and B-2
 6 (incorporated herein) are likely to be found in the property to be searched described in
 7 Attachments A-1 and A-2 (incorporated herein). Therefore, I respectfully request that the
 8 Court issue a warrant authorizing me, or another federal law enforcement agent specially
 9 trained in digital evidence recovery, to search the items described in Attachments A-1 and
1O A-2, and seize the items listed in Attachments B-1 and B-2.
11        I declare under penalty of perjury that the foregoing is true and correct to the best of
12 my knowledge and belief.
13
14
                                           Special Agent Matthew Ladisa
15                                         Homeland Security Investigations
16
17        Sworn to and subscribed before me this       /d ~ day of April, 2019.

                                    ~~NEGRO
18
19
20                                  UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27
28
                                                 10
